Case 2:21-cv-02925-BRM-ESK Document 1-5 Filed 02/18/21 Page 1 of 2 PageID: 44




FAEGRE DRINKER BIDDLE & REATH LLP
Jeffrey S. Jacobson, Esq.
600 Campus Drive
Florham Park, New Jersey 07932
Tel: (973) 549-7000
Fax: (973) 549-9831
Email: jeffrey.jacobson@faegredrinker.com
Attorneys for the Applicants

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 IN RE:                                                Case No. ____________________

 EX PARTE APPLICATION PURSUANT TO                             FILED EX PARTE
 28 U.S.C. §1782 FOR AN ORDER TO
 TAKE DISCOVERY OF GAURAV PATEL                         (Document Filed Electronically)
 FOR USE IN A FOREIGN PROCEEDING


                                    [PROPOSED] ORDER

        Upon review and consideration of: (1) Oak Trust, (2) Acorn Trust, (3) Eagle Trust, (4)

Duffy Trust, (5) Robert J. Parfet Living Trust, (6) Geluk Global Fund Limited SAC (a company

incorporated in the Bahamas), (7) Migration Investments, LLC (a Colorado, U.S. LLC ), (8)

Boustrophedon International Ltd (a company incorporated in Hong Kong), (9) Michael R. Shea,

(10) Erin Shea, (11) Angela Ling, (12) Fuhua Ling, (13) Philip Bullock, (14) Lifang Liu, (15)

Justin Payne, (16) Michael Dietzen, (17) Kimberly J. Dietzen, (18) Brian Sly, (19) David K. Sly,

(20) Gregory Sly, (21) Karen Sly, (22) Nelson Sly, (23) Helen S. Sly, (24) Sly Family Trust, and

(25) Tamara A. Sly Separate Property Trust’s (together, the “Applicants”) Ex Parte Application

Pursuant to 28 U.S.C. § 1782 for an Order to Take Discovery of Gaurav Patel (“Patel”) for Use in

a Foreign Proceeding, draft subpoenas attached thereto as Exhibits A and B, accompanying

Memorandum of Law in Support, and Declaration of Robert K. Campbell (collectively, the

“Application”), seeking an order authorizing the issuance of subpoenas requiring Patel to provide

US.131216922.06
Case 2:21-cv-02925-BRM-ESK Document 1-5 Filed 02/18/21 Page 2 of 2 PageID: 45




documents and testimony for use in connection with an anticipated proceeding in the High Court

of England and Wales, London, England against Equiti Capital UK Limited (“Equiti UK”), the

Court, being fully advised, having considered the Application, and finding good cause exists to

exercise its discretion to do so, hereby GRANTS the Application.

         IT IS HEREBY ORDERED THAT Applicants, by and through their counsel, are granted

leave to issue the subpoena attached to the Application as Exhibit A to Patel (the “Document

Subpoena”), pursuant to the Federal Rules of Civil Procedure, and pursuant thereto to require him

to produce documents, within 14 days of receipt of same (or on another mutually-agreeable date

selected by the Applicants and Patel) to Faegre Drinker Biddle & Reath, LLP, Jeffrey S. Jacobson,

Esq., 600 Campus Drive, Florham Park, New Jersey 07932, or to any other location mutually-

agreeable to the Applicants and Patel.

         IT IS FURTHER ORDERED THAT Applicants, by and through their counsel, are

granted leave to issue the subpoena attached to the Application as Exhibit B to Patel (the

“Deposition Subpoena”), pursuant to the Federal Rules of Civil Procedure, and pursuant thereto to

require him to appear for a remote deposition via video-conferencing technology, to be arranged

by Applicants, and which will be recorded by video and stenographically by a company engaged

in such services to be designated by Applicants, within 14 days of Patel’s compliance with the

Document Subpoena (or on another mutually agreeable date selected by the Applicants and Patel).

         IT IS SO ORDERED.



 Dated: ____________ ____, 2021
                                                                                    U.S.D.J.




US.131216922.06

                                               2
